*405Order, Supreme Court, New York County (Milton A. Tingling, J.), entered March 5, 2010, which, in an action alleging legal malpractice, denied defendants’ motion to dismiss the first amended complaint on the ground of collateral estoppel, unanimously affirmed, without costs.
The motion court properly denied defendants’ motion. The issue that was necessarily determined in the Moet arbitration— that Moet failed to give timely notice to Phillips Beverage Co. under the indemnification provisions of the parties’ purchase agreement — had no preclusive effect with respect to the malpractice claim. We therefore need not address defendants’ remaining arguments. Concur — Saxe, J.E, Nardelli, McGuire, Freedman and Abdus-Salaam, JJ.